Case:19-01722-MCF13 Doc#:55 Filed:08/21/20 Entered:08/21/20 16:23:18                                Desc: Main
                           Document Page 1 of 7

                                  IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF PUERTO RICO


 IN THE MATTER OF                                                     CASE NO. 19-01722-MCF


                                                                      CHAPTER 13
 JOSE LUIS CORREA GONZALEZ                                            ASSET CASE
 XXX-XX-3630
 Debtor(s)
 ___________________________________________

                                 REPLY TO THE TRUSTEE’S MOTION TO DISMISS
                                            DATED JULY 17, 2020


 TO THE HONORABLE COURT
 NOW COMES, Debtor through the undersigned attorney and very respectfully states and prays as
 follows:
     1.      In December 18, 2019 Petitioner amended schedule I and J. In Schedule I Debtor reported his
            entire social security benefit of $1,011. In Schedule J debtor reported a monthly chapter 13
            payment of $2,040. The above was based on the following premise as stated in our motion then:
            “Amended Schedule I is submitted to inform Debtor’s social security benefit of $1,011 has been
            restored effective January 2020. As per conversation with attorney, Myriam Hernandez, ASUME
            representative; ASUME discontinued the Social Security Administration retention order of $600
            on December 13, 2019”.
     2. Petitioner has informed us that, as of today, ASUME has continued with the Social Security
            Administration retention order of $600 (actually $621). See attached social security deposits of
            $414.40 in the bank statements.
     3. Also, attached ASUME account summary. It reflects the payments of $621 received from the
            social security administration retention order.
     4. Accordingly, Petitioner’s monthly payment to the chapter 13 Trustee should be reduced. His
            arrears with ASUME have also been reduced and will continue to be reduced because of the
            direct payments received from the social security administration retention order still in effect.
     5. Petitioner has informed us that he incurred in arrears for various reasons among them the
            following:
            A. Last Monday Petitioner was released from the Veteran’s Hospital. He was admitted to the
                hospital on an emergency basis from a fall he suffered. With the fall he bruised several ribs,
                one of his hands and one of his legs. He was in the hospital for approximately 11 days.
Case:19-01722-MCF13 Doc#:55 Filed:08/21/20 Entered:08/21/20 16:23:18                             Desc: Main
                           Document Page 2 of 7
         B. Petitioner’s mother retirement pay direct deposit, for reasons unknown, was stopped from
             the middle of February 2020 through May 2020. During that time he helped her with her
             rent payment and food expenses.
         C. Petitioner also suffered a minor car accident. His vehicle is in need of repairs.
     6. Petitioner is filing amended schedule I and J and amended plan.


 WHEREFORE, for the above stated reasons it is respectfully requested from this Honorable Court to
 enter an order denying the trustee’s motion to dismiss.


 I HEREBY CERTIFY: that a copy of this motion was electronically filed by debtor using the CM/ECF System
 which will send a notification to the standing Chapter 13 Trustee and to all registered interested parties.
 In addition, a copy of this motion was sent by debtor’s attorney to the debtor at the address of record
 and to all creditors and parties in interest appearing in the master address list not registered in CM/ECF.


 RESPECTFULLY SUBMITTED
 IN CAROLINA, PUERTO RICO, AUGUST 21, 2020.


                                                  /s/ Ramón F. López
                                                  RAMON F. LOPEZ, ESQ. (203813)
                                                  RAMON F. LOPEZ LAW OFFICES, P.S.C.
                                                  ATTORNEY FOR THE ABOVE NAMED DEBTOR
                                                  PO BOX 34173
                                                  FT BUCHANAN PR 00934
                                                  PHONE (787) 276-0196
                                                  RAMONLOPEZLAW@GMAIL.COM
Case:19-01722-MCF13 Doc#:55 Filed:08/21/20 Entered:08/21/20 16:23:18   Desc: Main
                           Document Page 3 of 7
Case:19-01722-MCF13 Doc#:55 Filed:08/21/20 Entered:08/21/20 16:23:18   Desc: Main
                           Document Page 4 of 7
Case:19-01722-MCF13 Doc#:55 Filed:08/21/20 Entered:08/21/20 16:23:18   Desc: Main
                           Document Page 5 of 7
Case:19-01722-MCF13 Doc#:55 Filed:08/21/20 Entered:08/21/20 16:23:18   Desc: Main
                           Document Page 6 of 7
Case:19-01722-MCF13 Doc#:55 Filed:08/21/20 Entered:08/21/20 16:23:18   Desc: Main
                           Document Page 7 of 7
 AR RESOURCES
 PO Box 1056
 Blue Bell, PA 19422

 ASUME
 PO BOX 70376
 San Juan, PR 00936

 BANCO SANTANDER
 PO BOX 362589
 San Juan, PR 00936-2589

 BANCO SANTANDER
 PO BOX 362589
 San Juan, PR 00936-2589

 BANK OF AMERICA
 PO BOX 982238
 El Paso, TX 79998-2235

 CARLOS LOZADA
 URB. VILLA CAROLINA
 AVE. SANCHEZ OSORIO

 CARMEN L. DIAZ MARRERO
 URB. VILLA FONTANA
 VIA 62 3BN7
 Carolina, PR 00983

 CLARO
 PO BOX 70367
 San Juan, PR 00936-8367

 CMRE
 3075 IMPERIAL HWY
 SUITE 200
 Brea, CA 92821

 COX
 P.O. Box 78071
 Phoenix, AZ 85062-8071

 HOME DEPOT
 PO BOX 9001010
 Louisville, KY 40290-1010

 NAVY FEDERAL CREDIT UNION
 PO BOX 3000
 Merrifield, VA 22119-3000

 PROGRESSIVE MANAGMENT SYSTEM
 1521 WEST CAMERON AVENUE
 West Covina, CA 91790

 T-MOBILE
 654 AVE MUNOZ RIVERA
 SUITE 2
 San Juan, PR 00918
